


109 HRES 899 IH: Congratulating Kentucky on being selected

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 899
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Lewis of Kentucky
			 submitted the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Congratulating Kentucky on being selected
		  to host the 2010 Fédération Equestre Internationale (FEI)
		  Games.
	
	
		Whereas there are 320,000 horses and nearly 200,000
			 owners, employees, and volunteers involved in the horse industry in Kentucky,
			 providing nearly 52,000 jobs;
		Whereas the horse industry is an approximately
			 $3,500,000,000 industry in Kentucky, making it the largest segment of the
			 State’s agricultural sector;
		Whereas the Fédération Equestre Internationale (FEI) Games
			 comprise the most prestigious competition in the equestrian world;
		Whereas the FEI Games feature show jumping, dressage,
			 eventing, driving, endurance, vaulting, reining, and para-equestrian
			 events;
		Whereas the FEI Games occur only once every 4 years, and
			 2010 will mark the first time the FEI Games are held outside Europe;
		Whereas as many as 800 competitors representing 50
			 countries will attend the 2010 FEI Games;
		Whereas more than 1,000 national and international media
			 outlets will televise the FEI Games in 180 countries;
		Whereas the Kentucky Horse Park is the only single venue
			 in the world that can accommodate the entire FEI Games; and
		Whereas the FEI Games will provide significant economic
			 benefit for Kentucky, with an estimated $100,000,000 in revenue: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates Kentucky on being selected to host the 2010 Fédération Equestre
			 Internationale (FEI) Games.
		
